



Exhibit 10.18
Five9, Inc.
2020 Executive Bonus Program
On February 10, 2020, the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Five9, Inc. (the “Company”) approved performance
targets for the year ending December 31, 2020 that will be used to determine the
amount of cash bonus awards that may be earned, on a semi-annual basis, by the
Company’s Section 16 officers pursuant to the Company’s 2020 bonus program (the
“2020 Bonus Program”).


Funding of the 2020 Bonus Program will be based upon the Company’s financial
performance and each officer’s individual performance for each half of the year
ending December 31, 2020, using a weighting of 80% for the Company’s financial
performance and 20% for individual performance for each executive officer other
than our (i) Chief Executive Officer, (ii) President, and (iii) Chief Marketing
Officer. Our Chief Executive Officer’s bonus will be funded 100% based upon the
Company’s financial performance. Our President’s bonus will be funded 75% based
on sales commissions, 18.75% based on the Company’s financial performance, and
6.25% based on his individual performance. Our Chief Marketing Officer’s bonus
will be funded 50% based on the Company’s financial performance and 50% based on
his individual performance. Financial performance will be based upon the
Company’s achievement of predetermined revenue and adjusted EBITDA targets using
a weighting of 75% for performance achieved against the revenue target and 25%
for performance achieved against the adjusted EBITDA target. Achievement below
90% of the revenue target or 80% of the adjusted EBITDA target would result in
no cash payout with respect to such target. Achievement up to 125% of the
revenue target would result in increasing payouts up to a maximum payout of 150%
of the portion of the target bonus allocated to the revenue target. Achievement
up to 150% of the adjusted EBITDA target would result in increasing payouts up
to a maximum payout of 150% of the portion of the target bonus allocated to the
adjusted EBITDA target. In the event that the Company’s actual adjusted EBITDA
is below 80% of the adjusted EBITDA target, the maximum cash payout for
achieving the revenue target will be 100% of the revenue target bonus.


Below are the annual target bonus levels under the 2020 Bonus Program for the
Company’s named executive officers:

NameAnnual Target Bonus
(USD)Annual Target Bonus as a Percentage of Base SalaryRowan
Trollope$661,250113%  Barry Zwarenstein$300,00075%  Scott Welch$216,60060%  Ryan
Kam$187,20060%  James Doran$231,07565%  




